UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4667


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALVIN LEE EDGE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:11-cr-00301-RJC-DSC-1)


Submitted:   June 23, 2014                  Decided:   June 27, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Denzil H. Forrester, THE LAW OFFICES OF DENZIL H. FORRESTER,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, William M. Miller, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin Lee Edge was convicted by a jury of possession

of a firearm after having been convicted of a crime punishable

by more than one year of imprisonment, in violation of 18 U.S.C.

§ 922(g)    (2012).       The    district       court   sentenced   Edge    to    120

months of imprisonment and three years of supervised release.

Edge    appeals    his   conviction       and   a   special    condition    of    the

supervised release component of his sentence.                  We affirm.

            Edge first argues that the district court erred in

denying him a fair opportunity to cross-examine a prosecution

witness by prohibiting inquiry into a prior larceny conviction.

The Government responds that the district court did not abuse

its discretion, and that even if the court erred, the error is

harmless in light of the evidence of Edge’s guilt.                     A district

court’s     evidentiary         rulings       are   reviewed     for     abuse     of

discretion.       United States v. Kelly, 510 F.3d 433, 436 (4th Cir.

2007).

            If a party seeks to attack “a witness’s character for

truthfulness by evidence of a criminal conviction . . . for any

crime     regardless     of     the   punishment,       the   evidence     must   be

admitted if the court can readily determine that establishing

the elements of the crime required proving — or the witness’s

admitting — a dishonest act or false statement.”                    Fed. R. Evid.

609(a)(2).     “A trial judge has no discretion to exclude evidence

                                          2
that qualifies under this rule.                   Because the admission of such

evidence is mandatory, however, Rule 609(a)(2) covers only a

narrow class of crimes which by their nature bear directly upon

the witness’ propensity to testify truthfully.”                       Kelly, 510 F.3d

at 438 (internal quotation marks and citation omitted).                                The

elements of larceny in North Carolina “are:                           (1) taking the

property    of   another;       (2)    carrying      it    away;     (3) without       the

owner’s consent; and (4) with the intent to deprive the owner of

the property permanently.”                State v. Sheppard, 744 S.E.2d 149,

151 (N.C. Ct. App. 2013).

            Edge’s       reliance     on    Davis    v.     Alaska,     415    U.S.    308

(1974), is misplaced.           In that case, the defense was barred from

revealing    the       fact   that    a    witness     was    on     probation    for    a

juvenile adjudication for burglary – the same type of crime for

which Davis was on trial.                 Id. at 319.        The defense sought to

show that the witness might have a motivation to cooperate with

police or testify falsely to divert attention from himself.                            Id.

In   this   case,      however,      no    such    direct     link    exists     between

Brandt’s    prior      larceny      conviction      and    his      testimony    against

Edge, and Edge sought to admit the conviction merely for general

impeachment      and    credibility        purposes.         We    conclude     that   the

prior larceny conviction did not directly impugn the witness’s

truthfulness,       and       the    district      court      did     not     abuse    its



                                             3
discretion     in     prohibiting            cross-examination             regarding        the

conviction.

             Edge    next        argues      that      the       special       condition    of

supervised release prohibiting contact with his girlfriend, Ms.

Smith, without approval of the probation officer violates his

fundamental      right      to     marry         because       it     prohibits     him    from

marrying Ms. Smith.               He acknowledges that the court did not

prohibit him from marrying Ms. Smith, but ordered him to have no

contact   with      her    without       approval         of    the    probation     officer.

“District courts have broad latitude to impose conditions on

supervised     release,         and    as    such,        we    typically        review    such

conditions    only        for    abuse      of    discretion.            United    States    v.

Worley, 685 F.3d 404, 407 (4th Cir. 2012) (internal quotation

marks omitted).           “A particular restriction does not require an

‘offense-specific           nexus,’         but      the       sentencing        court     must

adequately explain its decision and its reasons for imposing

it.”   Id.

             “[C]onditions            that       interfere          with   a      defendant’s

constitutional        liberties,            such     as        raising     his     child     or

associating with a loved one, must be adequately explained or

else their imposition undermines the fairness and integrity of

our judicial proceedings.”                   Id. at 408.               Our review of the

record    leads      us     to        conclude       that       the      district     court’s

restriction on contact with Smith is sufficiently related to

                                                 4
“the history and characteristics of the defendant,” 18 U.S.C.

§ 3553(a)(1), the need to deter future criminal conduct by Edge,

§ 3553(a)(2)(B),       and    the   need       “to   protect     the    public     from

further crimes of the defendant, § 3553(a)(2)(C).                      See 18 U.S.C.

§ 3583(d)(1)     (2012)       (listing     factors        to   be     considered     in

imposing special conditions on supervised release).                          Moreover,

the district court adequately explained its reasons for imposing

the special condition, which is not an absolute prohibition, but

merely requires the authorization of the probation officer.                         The

district court did not abuse its discretion.

           Accordingly, we affirm Edge’s conviction and sentence.

We note, however, that the written judgment erroneously lists

the “no contact” condition in the imprisonment section of the

judgment   rather      than    as   a    special      condition        of   supervised

release.    We therefore remand for correction of the judgment.

We   dispense   with    oral    argument       because     the      facts   and   legal

contentions     are   adequately        presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                           AFFIRMED AND REMANDED




                                           5